STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

TERESA RAMOS NO. 2022 CW 0577
VERSUS
LISA LONGMIRE

CONSOLIDATED WITH

 

LISA LONGMIRE

 

VERSUS AUGUST 2, 2022
SHANE BRAY
In Re: Lisa Longmire, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 712052 c/w 712106.

 

BEFORE: McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT NOT CONSIDERED. The writ application does not contain
a transcript of the hearing held on April 8, 2022, and this
court requires a copy of the hearing transcript.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4.9.

In the event relator seeks to file a new application with
this court, it must contain all required items, including the
missing documentation noted above, and must comply with Rule 2-
12.2 of the Uniform Rules of Louisiana Courts of Appeal. Any
new application must be filed on or before September 2, 2022 and
must contain a copy of this ruling.

JMM

MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

asl)

DEPUTY CLERK OF COURT
FOR THE COURT